            Case 1:17-cr-10125-WGY Document 56 Filed 10/27/18 Page 1 of 5



                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                           )
                                                   )
       v.                                          )      Cr. No. 17-10125-WGY
                                                   )
MANUEL LANDAVERDE,                                 )
    a/k/a “Tony Colon,”                            )
    a/k/a “Henry Enrique,”                         )
    a/k/a “Anderson Chacon,”                       )
    a/k/a “Scooby,”                                )
    Defendant                                      )

               SENTENCING MEMORANDUM OF THE UNITED STATES

       On July 16, 2018, Manuel Landaverde, a/k/a “Tony Colon,” a/k/a “Henry

Enrique,” a/k/a “Anderson Chacon,” a/k/a “Scooby,” pleaded guilty to a two-count

indictment charging him with racketeering conspiracy, in violation of 18 U.S.C. § 1962(d),

and being an alien in possession of a firearm, in violation of 18 U.S.C. § 922(g)(5)(A). In its

Pre-Sentence Report dated October 25, 2018 (“PSR”), the United States Probation Office

concluded that Landaverde’s total offense level (“TOL”) was 16, his criminal history

category (“CHC”) was I, and his guideline sentencing range (“GSR”) was 21-27 months in

prison. Pursuant to the plea agreement, the government respectfully requests that this Court

sentence the defendant to 21 months in prison.

       As is set out in more detail in the PSR, during a three-year investigation into the

transnational criminal organization known as La Mara Salvatrucha, or MS-13, several

cooperating witnesses who were themselves members of MS-13 identified a photo of the

defendant from a photo book as “Scooby,” a homeboy or full member of MS-13’s Trece

Locos Salvatrucha or “TLS” clique. The TLS clique operates in El Salvador and multiple

states within the Unites States, including Massachusetts. The TLS clique shares many of the
           Case 1:17-cr-10125-WGY Document 56 Filed 10/27/18 Page 2 of 5



typical hallmarks of MS-13 cliques: recruitment of younger members; an internal hierarchy

and local leadership structure, with ultimate leadership in El Salvador; and a system for

advancement predicated on committing violent acts including murder. The cooperating

witnesses identified other MS-13 members in Scooby’s clique, identified members of MS-13

in different cliques that Scooby associated with, described purchasing small quantities of

marijuana from Scooby, described being present with Scooby at a TLS clique meeting, and

described an occasion where they had seen him armed with a knife contained in a

homemade sheathe.

       Agents utilized a cooperating witness (CW-1) to purchase a firearm from Scooby and

another MS-13 member. On April 26, 2015, CW-1 advised agents that CW-1 had met

William Pineda Portillo, a/k/a Humilde, who CW-1 identified as a member of the TLS

clique. 1 During the meeting, Humilde agreed to sell CW-1 a firearm. During a recorded call,

Humilde told CW-1, “Hey man call this guy he’s from my clique they call him Scooby he’s

got that thing I told you about, call him so you can go see it.” Humilde provided CW-1 with

the defendant’s cell phone number. During an April 27, 2015, text exchange between

Scooby and CW-1, Scooby sent him a photograph of a black gun with a silver slide and

said, “Look how cool it is. It doesn’t weigh much.”

       On April 29, 2015, Humilde directed CW-1 to Scooby’s home at 80 Chestnut Street

in Everett and told CW-1 that Scooby would sell CW-1 the gun after work. At

approximately 6:15 p.m., CW-1 arrived at Scooby’s home and agents observed a man enter

CW-1’s automobile parked on Chestnut Street. Over the transmitter, Spanish-speaking

       1
          Humide was administratively arrested by immigration agents under an alias for
being unlawfully present in the United States and was deported before the Indictment issued
in this case. An arrest warrant for Humilde remains outstanding.

                                             2
        Case 1:17-cr-10125-WGY Document 56 Filed 10/27/18 Page 3 of 5



agents listened as CW-1 and “Scooby” had a thirty-minute long conversation in Spanish. At

approximately 6:45 p.m., agents observed “Scooby” exit CW-1’s car and walk down a

sidewalk between 78 and 80 Chestnut Street.

      The gun sale took place shortly after Scooby got into CW-1’s car. CW-1 had told

Scooby and Humilde that he was purchasing the gun to provide it to someone he “owed” a

gun to. The video recording captured Scooby handed CW-1 the .40 caliber gun in exchange

for cash. During the gun sale, the two men had the following exchange:

             CW-1:         How did you get a hold of that beauty? Fuck! I wish . . . it’s too
                           bad that I owe it dude.

             Scooby:       But I can get you another one. I have a 9 there, dude, but that’s
                           the one I’m not going to . . .

             CW-1:         No, no, no, no. I can’t leave you without anything, because –

             Scooby:       No, that’s right, and besides it belongs to the clique; but I have
                           another guy who will get me a .38, a really small one is what I
                           want so I can use it.

      The hand-to-hand gun sale took up only a small portion of the meeting between

Scooby and CW-1. During the rest of the meeting, Scooby discussed his membership in MS-

13 and his participation in the MS-13 RICO conspiracy. He discussed using the firearm he

sold, he discussed attacking gang rivals with a machete, and he discussed being attacked

himself by rival gang members.

      Other evidence corroborated the fact that the defendant was deeply immersed in the

MS-13 conspiracy. For instance, after MS-13 clique leader German Hernandez Escobar,

a/k/a “Terible,” was arrested on a state gun charge, agents listened to and eventually

transcribed his jail calls. Terible regularly asked Nelson Cruz Rodriguez Cartagena, a/k/a

“Inquieto” to bring him up to speed on what was happening with other MS-13 members.



                                              3
        Case 1:17-cr-10125-WGY Document 56 Filed 10/27/18 Page 4 of 5



During a jail call on April 21, 2015, Inquieto and Terible discussed the incident where

Scooby was attacked by gang rivals:

              Inquieto:     Scooby got jumped by culeros in Everett.

              Terible:      He didn’t have anything with him?

              Inquieto:     That’s the thing, he has a thing (i.e., a gun), he went to the store
                            without it. But every time you go out you should have
                            something with you.

              Terible:      Yeah, that’s right. What happened? Is he ok?

              Inquieto:     They hit him with a rock. They sliced his face. They know him,
                            they had him posted up. He got stitches in his face. Six of them
                            jumped him.

              Terible:      You should always carry something with you.

During a consensually recorded conversation with a different cooperating witness, MS-13

member Jose Rene Andrade, a/k/a “Inocente,” described getting into a fight at a party

where he said he would have gotten stabbed if it was not for Scooby and Humilde looking

out for him. And agents on patrol observed the defendant flashing MS-13 gang signs with

other MS-13 members.

       In addition to the serious nature of these offenses, the government recommends

against a below-guideline sentence here because the defendant’s criminal history is

understated. When the defendant was arrested for the instant offenses, agents linked him via

fingerprints to a series of open criminal cases where he had been released on bail under an

alias. See PSR, ¶ ¶ 58-60. Two of the defendant’s three open criminal cases involved the

defendant’s possession of large knives – in once instance, a knife with an eight-inch long

blade. These kind of knives are standard-issue weapons for MS-13 members. The FBI’s

investigation into MS-13 was replete with testimonials by MS-13 members who described

patrolling neighborhoods armed with knives looking for rivals to kill. The defendant’s

                                              4
         Case 1:17-cr-10125-WGY Document 56 Filed 10/27/18 Page 5 of 5



repeated possession of these kinds of weapons demonstrate the depth of the defendant’s

commitment to the success of the MS-13 enterprise.

       Given the seriousness of the offense and the defendant’s open criminal cases, a

sentence of 21 months is sufficient, but not greater than necessary, to achieve the goals of

sentencing. See 18 U.S.C. § 3553(a). While it appears certain that the defendant will be

deported upon the completion of his sentence, the government requests that the Court

impose a term of three years of supervised release. The term of supervised release will

provide the Court with the ability to exert control over the defendant in the event that he

unlawfully returns to the United States after the completion of his sentence.

       For these reasons, the government respectfully requests that this Court sentence the

defendant to 21 months in prison and three years of supervised release.

                                                  Respectfully submitted,

                                                  ANDREW E. LELLING
                                                  United States Attorney

                                           By:    /s/ Christopher Pohl
                                                  Christopher Pohl
                                                  Kelly Begg Lawrence
                                                  Assistant U.S. Attorneys

                              CERTIFICATE OF SERVICE

        I, the undersigned, hereby certify the foregoing document was filed through the
Electronic Court Filing (ECF) system on October 27, 2018 and will be sent electronically to
the registered participants as identified in the Notice of Electronic Filing.

                                                  /s/ Christopher Pohl
                                                  Christopher Pohl
                                                  Assistant U.S. Attorney




                                              5
